Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-5,8,9,12,13,17,20-22 is/are rejected under 35 U.S.C. 102a as being anticipated by Minikey, JR. et al (US 20110141381)
Regarding Claim 1,
Minikey, JR. et al discloses (Fig. 10) a rear-view mirror with a display function, comprising: a rear-view mirror body (1000); and a display structure layer (150), disposed on one side of the rear-view mirror body and comprising a plurality of light-emitting diodes (Fig. 7c, 612) and a driving circuit layer [0069], wherein the light-emitting diodes  (612) are located between the rear-view mirror body (1000) and the driving circuit layer [0069], and the light-emitting diodes (612) are electrically connected to the driving circuit layer [0011].
Regarding Claim2,
Minikey, JR. et al discloses (Fig. 10) wherein the rear-view mirror body comprises: a substrate (1022); a transparent electrode layer (1020), disposed on the substrate; a reflective electrode layer (1018), disposed on one side of the transparent electrode layer; a sealant (1030), disposed between the transparent electrode layer (1020) and the reflective electrode (1018) layer, the sealant (1030), the transparent electrode layer, and the reflective electrode layer defining an accommodating space (1024); and an electrochromic material (1024), filling the accommodating space.
Regarding Claim 3,
Minikey, JR. et al discloses (Fig. 10) wherein an incident beam enters from the outside through a viewing surface of the substrate, and the incident beam is reflected by the reflective electrode layer (1018) and exits from the viewing surface of the substrate, wherein a reflectivity of the rear-view mirror body to the incident beam is greater than 40%, and a transmittance of the rear-view mirror to an image beam is greater than 15% (page 15, TABLE 1).
Regarding Claim 4,
Minikey, JR. et al discloses (Fig. 10) wherein the display structure layer further comprises: a substrate, wherein the driving circuit layer [0069] is disposed on the substrate and is located between the light-emitting diodes and the substrate; and a first planarization layer, disposed on the light-emitting diodes, the light-emitting diodes being located between the first planarization layer and the driving circuit layer.
Regarding Claim 5,
Minikey, JR. et al discloses (Fig. 13) wherein the display structure layer further comprises: a color conversion layer [0071], disposed on the first planarization layer (1315); and a second planarization layer (1324), disposed on the color conversion layer and located between the rear-view mirror body (1314) and the color conversion layer.

Regarding Claim 8,
Minikey, JR. et al discloses (Fig. 13) wherein the driving circuit layer comprises an active device array circuit or a redistribution circuit layer.
Regarding Claim 9,
Minikey, JR. et al discloses (Fig. 13) wherein the display structure layer further comprises: a second planarization layer, located between the driving circuit layer [0069] and the light-emitting diodes (612).
Regarding Claim 12,
Minikey, JR. et al discloses (Fig. 13) wherein the display structure layer further comprises: a passivation layer, wherein the driving circuit layer is disposed on the passivation layer [011] and located between the light-emitting diodes (612) and the passivation layer; a substrate, disposed on the light-emitting diodes  and located between the rear-view mirror body and the passivation layer; and a planarization layer, disposed between the passivation layer and the substrate.
Regarding Claim 13,
Minikey, JR. et al discloses (Fig. 13) wherein the display structure layer further comprises: a color conversion layer [0071], disposed on the planarization layer and located between the substrate and the planarization layer, wherein the planarization layer is located between the color conversion layer and the light-emitting diodes (612).
Regarding Claim 17,
Minikey, JR. et al discloses (Fig. 13) wherein the display structure layer further comprises: an adhesive layer (91), disposed between the substrate and the light-emitting diodes (612), wherein the planarization layer is located between the light-emitting diodes and the driving circuit layer.
Regarding Claim 20,
Minikey, JR. et al discloses (Fig. 3a) wherein the rear-view mirror displays a left image frame, a rear image frame, and a right image frame through a streaming media technology.
Regarding Claim 21,
Minikey, JR. et al discloses (Fig. 3a) wherein the rear image frame is located between the left image frame and the right image frame, and an area of the rear image frame is larger than an area of the left image frame and an area of the right image frame.
Regarding Claim 22,
Minikey, JR. et al discloses (Fig. 3a) wherein an area of the left image frame or an area of the right image frame occupies more than 1/4 of a display frame of the rear-view mirror.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 6,14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Minikey, JR. et al (US 20110141381) in view of Kurihara et al (US 20070057626)
Regarding Claim 6,14,
Minikey JR et al discloses everything as disclosed above.
Minikey JR et al does not disclose wherein the color conversion layer comprises a phosphor layer or a quantum dot layer.
Kurihara et al discloses wherein the color conversion layer comprises a phosphor layer or a quantum dot layer.[0007]
It would have been obvious to one of ordinary skill in the art to modify Minikey JR et al to include Kurihara et al’s color conversion layer comprises a phosphor layer or a quantum dot layer motivated by the desire to improve light emission efficiency of the of the illumination device.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minikey, JR. et al (US 20110141381) and of Kurihara et al (US 20070057626) in view of Mazuir et al (US 10048560)
Regarding Claim 7,
 	Minikey JR. et al and Kurihara et al discloses everything as disclosed above.
Minikey JR. et al and Kurihara et al does not disclose wherein the light-emitting diodes comprise a plurality of blue micro light-emitting diodes or a plurality of white micro light-emitting diodes.
Mazuir et al discloses wherein the light-emitting diodes comprise a plurality of blue micro light-emitting diodes or a plurality of white micro light-emitting diodes.
It would have been obvious to one of ordinary skill in the art to modify Minikey JR et al and Kurihara et al to include Mazuir et al’s light-emitting diodes comprise a plurality of blue micro light-emitting diodes or a plurality of white micro light-emitting diodes motivated by the desire to create a twinkling effect (column 8, liens 16-35)

Claim(s) 10,15,17,18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Minikey, JR. et al (US 20110141381) in view of Mazuir et al (US 10048560)
Regarding Claim 10,15,17,18,
 	Minikey JR. et al discloses everything as disclosed above.
Minikey JR. et al does not disclose wherein the light-emitting diodes comprise a plurality of blue micro light-emitting diodes or a plurality of white micro light-emitting diodes.
Mazuir et al discloses wherein the light-emitting diodes comprise a plurality of blue micro light-emitting diodes or a plurality of white micro light-emitting diodes.
It would have been obvious to one of ordinary skill in the art to modify Minikey JR et al to include Mazuir et al’s light-emitting diodes comprise a plurality of blue micro light-emitting diodes or a plurality of white micro light-emitting diodes motivated by the desire to create a twinkling effect (column 8, liens 16-35) wherein the light-emitting diodes comprise at least one red light-emitting diode, at least one green light-emitting diode, and at least one blue light-emitting diode.
Claim(s) 11,16,19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Minikey, JR. et al (US 20110141381) in view of Mayata et al (US 20110081080)
Regarding Claim 11,16,19,
 	Minikey JR. et al discloses everything as disclosed above.
Minikey JR. et al does not disclose wherein the driving circuit layer comprises a redistribution circuit layer.
Mayata et al discloses wherein the driving circuit layer comprises a redistribution circuit layer (abstract).
It would have been obvious to one of ordinary skill in the art to modify Minikey JR et al to include Mayata et al’s driving circuit layer comprises a redistribution circuit layer motivated by the desire to improve the viewing angle (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871